Opinión disidente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 11 de diciembre de 1980
Lamento tener que disentir. Los hechos, en breve, son los siguientes. Avis Rent a Car of P.R., Inc., arrendó un auto-móvil a Wilhelm Schaaf, quien, mientras lo conducía, chocó por la parte trasera otro vehículo que conducía la deman-dante Lilli Díaz de Diana. El impacto le causó lesiones a ella y daños a su carro. El accidente ocurrió el 2 de noviembre de 1972. La fecha es tan lejana porque, como se verá, las comu-nicaciones entre la compañía aseguradora y la demandante fueron muchas y, mientras tanto, el tiempo transcurría. Si-tuación bastante común en casos de esta naturaleza.
Se celebró vista en el tribunal de instancia para deter-minar si la acción estaba prescrita o no. Dicho tribunal re-solvió en la negativa. Creo que resolvió bien.
En su Resolución el tribunal de instancia, tribunal que tuvo ante sí la prueba y a quien correspondía hacer las con-clusiones sobre la misma, se expresó como sigue:
La demanda en el caso fue radicado [sic] en noviembre de-1976, respecto a hechos que se iniciaron en 2 de noviembre de 1972. De la prueba que hay en autos se desprende, fuera de controversia, que la parte actora realizó las siguientes gestiones extrajudiciales frente a la parte demandada en reclamación del derecho que se invoca en la demanda, en las siguientes fechas: 20 de febrero de 1973, 24 de julio de 1973, 8 de febrero de 1974, 15 de abril de 1974, 17 de noviembre de 1975, 2 de marzo de 1976 y 16 de marzo de 1976. En controversia est[á] una alegada reclamación por carta realizada por el abogado de la parte de-mandante con fecha de 12 de marzo de 1975. Si resultare que la referida reclamación de 12 de marzo de 1975 no se realizó, no habría duda de que la acción quedó prescrita allá para el día 16 de abril de 1975.
En 11 de mayo de 1979 se celebró una vista para la discusión de la cuestión en controversia y para el ofrecimiento por las partes de su respectiva prueba en apoyo de sus alegaciones, com-*485pareciendo a la misma el Ledo. Pedro M. Ortiz Ubiñas, en repre-sentación de la parte demandante y el Ledo. Oronte Oliveras Sifre en representación de la parte demandada.
En la referida vista, la parte demandante, mediante el testi-monio de su abogado, Ledo. Manuel de Jesús Mangual, y el ofrecimiento de copia de una alegada carta de fecha 12 de marzo de 1975, alegadamente cursada por dicho letrado a la parte demandada, basó su contención respecto a la interrupción del término prescriptivo. La parte demandada, mediante el testi-monio del señor Néstor Yiulfu, Supervisor de la co-demandada Anthony Lebrón Adjusting Service Insurance Company, negó que tal comunicación hubiera sido recibida por dicha parte.
El Tribunal, considerada con detenimiento la prueba de cada parte respecto a la cuestión en controversia, así como con vista a las múltiples gestiones realizadas por la parte demandante con anterioridad y con posterioridad a la fecha crítica en discusión, ha quedado convencido en el sentido de que efectivamente la reclamación contenida en la citada carta de 12 de marzo de 1975 fue cursada a la parte demandada y que el término prescriptivo quedó interrumpido, por lo cual declara sin lugar la cuestión formulada por la parte demandada.
Como vemos, el tribunal en su Resolución hace mención de que tuvo ante sí, entre otra evidencia, a dos testigos, el Ledo. Manuel de Jesús Mangual, el que alegadamente cursó la carta del 12 de marzo de 1975 y el Sr. Néstor Yiulfu, Supervisor de la codemandada Anthony Lebrón Adjusting Service Insurance Company quien negó que tal comunicación hubiera sido recibida por dicha parte.
En Ortiz v. Cruz Pabón, 103 D.P.R. 939, 946-947 (1975), se dijo:
Es innecesario que hagamos aquí una relación de los numero-sos casos en que hemos resuelto que, salvo en circunstancias ex-traordinarias, no alteraremos las conclusiones que sobre los hechos hiciera el tribunal sentenciador. Lo hemos hecho cuando el error en la apreciación de la prueba es manifiesto, o cuando hay base en los autos para concluir que el tribunal actuó movido por pasión, prejuicio o parcialidad. C. Brewer P.R., Inc. v. Rodríguez, 100 D.P.R. 826 (1972); Ortiz Rodríguez v. A.F.F., *48694 D.P.R. 546 (1967); Sanabria v. Sucn. González, 82 D.P.R. 885 (1961); Morales v. Tribunal Superior, 84 D.P.R. 123, 130 (1961). Ninguna de dichas excepciones es aquí aplicable.
“La verdad es que el testigo debe ser oído, y visto, interro-gado y mirado.” Así se expresa el eminente procesalista Car-nelutti en su obra Rivista di Diritto processuale civile, año 1929. Don Alfonso de Paula Pérez, La prueba de testigos en el proceso civil español [Madrid, Ed. Reus, 1968, pág. 199], añade: “[y] es que no sólo habla la voz viva. También hablan las expresiones mímicas: el color de las mejillas, los ojos, el temblor o consisten-cia de la voz, los movimientos, el vocabulario no habitual del testigo, son otras tantas circunstancias que deben acompañar el conjunto de una declaración testifical. Y, sin embargo, todos estos elementos se pierden en la letra muda de las actas, por lo que se priva al Juez de otras tantas circunstancias que han de valerle incluso más que el texto de la declaración misma para el juicio valorativo que ha de emitir en el momento de fallar: le faltará el instrumento más útil para la investigación de la verdad: la observación.”
No debemos pasar por alto que un abogado, por ser abo-gado, no tiene que merecerle a un tribunal más crédito que el que pueda merecerle cualquier ciudadano. Ortiz v. Cruz Pabón, supra. Pero en este caso el tribunal de instancia dio más credibilidad al Ledo. Manuel de Jesús Mangual que al Sr. Néstor Yiulfu y, no existiendo error manifiesto en la apre-ciación ni habiendo base para concluir que el tribunal actuó movido por pasión, prejuicio o parcialidad, entiendo que no debemos alterar sus conclusiones.
Se argumenta en la opinión mayoritaria que es dudoso que la carta del 12 de marzo de 1975 fuese enviada en vista de que la misma no se mencionó en la demanda. Si compara-mos las seis fechas de las cartas mencionadas en el inciso 4 de la demanda(1) con las cuatro que se mencionan en la carta enviada por los demandantes el 16 de marzo de 1976 (2) y *487con las siete fechas que determinó el tribunal de instancia, (3) observamos que sólo una fecha de las mencionadas en la carta del 16 de marzo de 1976 coincide con las fechas alegadas en la demanda y con las que encuentra el tribunal de instancia que no había disputa, la de noviembre de 1975. Luego de exami-nar esta disparidad en la mención de fechas por parte del demandante, podemos decir que la misma se debe a la propia culpa de la compañía aseguradora que ha tardado aproxima-damente ocho años para resolver la presente reclamación, obligando a los demandantes a recurrir a la vía judicial para hacer valer sus derechos.
Otro aspecto que menciona la opinión mayoritaria es que “[l]a alegada carta del 12 de marzo de 1975, si es que fue remitida, no debe tener por ese solo hecho [de la remisión] el efecto de interrumpir la prescripción . . y añade: “[e]ste punto no ha sido resuelto antes por este Tribunal”. No veo cómo el resolver este problema nos pueda traer alguna difi-cultad en Puerto Rico; los tribunales no podemos exigirle a los individuos que luego de depositar una carta en una ofi-cina de correos, lugar cuya encomienda principal es mane-jar la correspondencia postal, estén éstos obligados a super-visar el curso tomado por dicha carta. En Puerto Rico se presume que los deberes de un cargo, como el de funcionario del correo, han sido cumplidos con regularidad, Art. 464 del Código de Enjuiciamiento Civil, inciso 15 (32 L.P.R.A. see. 1887), Ley de Evidencia y que la ley ha sido acatada por dicho funcionario. Art. 464 del Código de Enjuiciamiento Civil, inciso 32 (32 L.P.R.A. see. 1887), supra.
No podemos pretender que toda persona que tenga una reclamación contra una compañía de seguros efectúe sus re-querimientos por medio y en condiciones óptimas, como si es-tuviera preparando un expediente para un caso en los tribu-*488nales. La persona que tiene una reclamación de este tipo y está en la mejor disposición de transigir la misma no actúa de esa forma y sí pensando en la buena fe de las partes. De-bemos tener presente que una cosa es buscar de buena fe una transacción con el asegurador y esperar tres, cuatro o hasta más años para resolver el asunto, y otra cosa es remitir co-municaciones con acuse de recibo, para prepararse para un pleito. Lo que hace la opinión mayoritaria es obligar a los reclamantes a comunicarse con su compañía de seguros y, a la misma vez, prepararse para un pleito en los tribunales, a final de cuentas. Como muy acertadamente nos señala la opinión mayoritaria, lo que significan los efectos de transac-ción es que se desea evitar el pleito o su continuación y no promoverlo.
La parte demandante, para probar que su acción no es-taba prescrita, se ampara en que la carta del 12 de marzo fue enviada y que según el estado de derecho para la fecha del pleito e igualmente en el presente, se presume que una carta dirigida y cursada por correo debidamente, fue recibida en su oportunidad. (4)
Este inciso 24 del Art. 464 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 1887, tiene su origen en el inciso 24 del Art. 1963 del Código de Enjuiciamiento Civil de California, el cual fue derogado en California por Stats. 1965, c. 299, p. 1363, sec. 110, efectivo al 17 de septiembre de 1965. En Tremayne v. American SMW Corp., 271 P.2d 229 (1954), 125 C.A.2d 852 (1954), se planteó una situación similar a la aquí presente. Se discutía si se había cancelado una póliza de seguros o no; la compañía de seguros alegaba que ella había cancelado la póliza y que le había notificado al asegu-rado por medio del correo. El asegurado planteaba que él en ningún momento había recibido dicha comunicación. El tribunal de instancia, luego de oír la declaración de un testigo *489de cada parte, resolvió que la póliza no se había cancelado. El demandado recurrió y el Tribunal en revisión resolvió que la presunción de que una carta dirigida y cursada por correo debidamente fue recibida en su oportunidad no es una pre-sunción concluyente y puede ser rebatida con evidencia satis-factoria en contrario, pero es una cuestión de hecho para ser resuelta por el tribunal, tomando en consideración la eviden-cia presentada para tal fin. (5) Finalmente, el Tribunal con-cluyó que la evidencia de cómo se recibió la correspondencia por el demandante había rebatido dicha presunción y procedió a confirmar la determinación del juez de instancia.
En el caso de autos, el tribunal de instancia consideró que la prueba presentada por la compañía de seguros fue insufi-ciente, por tanto la presunción no quedó rebatida y continuó con toda su fuerza y vigor. Para llegar a esta determinación, el tribunal tuvo ante sí la declaración de los testigos de ambas partes y la copia a carbón de la carta del 12 de marzo de 1975.
En las determinaciones de hecho que hizo el tribunal de instancia, que copiamos al comienzo de esta opinión, se dice: “El Tribunal ... ha quedado convencido en el sentido de que efectivamente la reclamación contenida en la citada carta de 12 de marzo de 1975 fue cursada a la parte demandada y que el término prescriptivo quedó interrumpiólo . . .”. (Énfasis suplido.) Con esta determinación de hecho, la opinión mayori-taria señala que el tribunal de instancia no hizo determina-ción alguna en el sentido de que la referida carta hubiese sido recibida. Entiendo que cuando el tribunal de instancia habla de que “el término prescriptivo, quedó interrumpido” hizo la determinación de que la carta fue recibida, por ser lo razona-ble, luego que la parte demandada no pudo rebatir la presun-*490ción de la Ley de Evidencia. Habiendo hecho el tribunal de instancia dicha determinación, no corresponde a este Tribunal pasar juicio sobre la misma, pasando sobre lo señalado en Ortiz v. Cruz Pabón, supra, puesto que no está involucrada tan solo evidencia documental, como dice la opinión mayori-taria, sino también evidencia testifical.
Finalmente, queremos señalar que concedemos que hubo oportunidad para fabricar prueba, pero esto no es motivo para que resolvamos contrario a derecho.
Por los motivos antes expuestos, yo confirmaría la senten-cia recurrida.

 20 de febrero de 1973; 24 de julio de 1973; 8 de febrero de 1974; 15 de abril de 1974; noviembre de 1975 y 16 de marzo de 1976.


8 de abril, 17 mayo de 1974; noviembre de 1975 y 2 de marzo de 1976.


20 de febrero de 1973; 24 de julio de 1973; 8 de febrero de 1974; 15 de abril de 1974; 17 de noviembre de 1975; 2 de marzo de 1976 y 16 de marzo de 1976.


Art. 102 de la entonces vigente Ley de Evidencia, Art. 464 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 1887 (24).


 Véanse, además, Despiáu v. Pérez, 76 D.P.R. 123 (1954); Kansas Milling Co. v. Royal Bank of Canada, 52 D.P.R. 101 (1937); Department of Social Welfare v. Gandy, 132 P.2d 241 (1942); Grade v. Mariposa County, 132 Cal. 75, 76 (1901), 64 P. 117 (1901); Frieden v. Cluett, Peabody & Co., 142 Va. 738 (1925), 128 S.E. 61, 64 (1925); McFerren v. Goldsmith-Stern Co., 137 Md. 573 (1921), 113 A. 107, 109 (1921), 18 A.L.R. 1125.